Citation Nr: 1452178	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  14-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from September 1953 to August 1956.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial, noncompensable disability rating, effective June 15, 2010.  

The Board notes that the Veteran's Agent-representative, Paul Bradley, submitted a revocation of representation to the RO in April 2014.  He did not, however, send notice of the revocation to the Veteran and the revocation was received after the case had been certified to the Board.  In October 2014, the Board sent a letter to Mr. Bradley requesting that he submit a motion to withdraw from representation to the Board, showing good cause for the withdrawal.  The letter also advised Mr. Bradley that, if the motion was not provided within 30 days, the Board would continue to recognize him as the Veteran's representative and resume review of the appeal.  To date, no such motion or other communication has been received by Mr. Bradley.  As such, he continues to be recognized as the Veteran's representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking a higher (compensable), initial rating for his service-connected bilateral hearing loss.  However, there appears to be outstanding medical evidence related to the severity of the Veteran's service-connected bilateral hearing impairment.  

Indeed, on his April 2014 substantive appeal, submitted via VA Form 9, the Veteran stated that he supplied a private hearing testing from Hear USA, dated June 28, 2013, in support of his claim.  However, the June 2013 private audiogram is not associated with the paperless claims files located on VBMS or Virtual VA.  Additionally, the June 2013 audiogram is not listed in the most recent April 2014 supplemental statement of the case (SSOC) as evidence considered by the AOJ in conjunction with this appeal.  

As there is outstanding private medical evidence relevant to this appeal, a remand is required to obtain this evidence for inclusion in the record.   On remand, the AOJ should also request that the Veteran provide any other private medical evidence that documents treatment for his service-connected bilateral hearing impairment from July 2010 to the present.  

In addition, while the evidentiary record contains treatment records from the VA Medical Centers (VAMC) in Gainesville and Orlando, Florida, and their affiliates, the Board notes that the last VA treatment record associated with the claims file is dated in November 2013.  As more recent VA treatment records may exist and likely contain evidence relevant to the claim on appeal, on remand, the AOJ will be requested to obtain any outstanding VA treatment records dated from November 2013 to the present.

Finally, the Board finds that the Veteran should be afforded an updated VA examination to determine the severity of his service-connected bilateral hearing impairment.  In his December 2011 notice of disagreement, the Veteran requested that he be afforded a new hearing examination because of the discrepancy between his actual hearing impairment, which includes difficulty distinguishing spoken words, and the objective findings of the September 2011 hearing examination.  Likewise, in his April 2014 substantive appeal, the Veteran essentially asserted that the June 2013 private audiogram shows that his hearing loss is more severe than as reflected in the September 2011 VA examination, as the private hearing test resulted in him being told he needs two hearing aids.  

Given the Veteran's contentions and the length of time which has elapsed since his most recent VA examination in September 2011, the Board finds that a remand is required to afford the Veteran an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss, to include information regarding whether the functional impairment caused by his hearing impairment renders him unemployable.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Locate the June 28, 2013 private hearing test conducted by Hear USA submitted by the Veteran and associate it with the evidentiary record.  See April 2014 VA Form 9.  If the AOJ is unable to locate this evidence, the Veteran must be notified and allowed another opportunity to provide such evidence.  

2. Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional private medical evidence that documents treatment for his service-connected bilateral hearing loss from July 2010 to the present.  

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the paperless claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Obtain all outstanding VA treatment records dated from November 2013 to the present, and associate them with the paperless claims file. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral hearing loss disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

The examiner must comment on the functional effects impairment caused solely by the service-connected hearing loss disability.  

5. Thereafter, readjudicate the matter on appeal.  If the claim continues to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

